Title: To George Washington from Colonel Goose Van Schaick, 1 November 1778
From: Van Schaick, Goose
To: Washington, George


  
    Sir
    Continental Village [N.Y.] 1st Nov: 1778
  
General Clinton having informed me that my Regiment is Shortly to Releive that of Colonel Gansevoort’s now at Fort Schuyler, I have taken the Liberty to request your Excellency for leive to precede the March of my Regiment a few days, in order to make some Provision for my Family at Albany, where I shall be ready to join the Regt and proceed with it to Fort Schuyler, my Lieutenant Colonel & almost all the officers are present. I have the Honor to be Your Excellency’s—Most Obedient Servant

  G.V. Schaick

